Case 1:18-cv-04536-WFK-JO Document 18 Filed 07/09/19 Page 1 of 24 PageID #: 63



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

                                                                1:18-cv-04536-WFK-JO
 TODD C. BANK, Individually and on Behalf of
 All Others Similarly Situated

                                                Plaintiff,

                        -against-

 EVAN T. SIRLIN,

                                                Defendant.



                              RENEWED NOTICE OF MOTION

       PLEASE TAKE NOTICE, that upon the annexed Declaration of Todd C. Bank and exhibits

thereto, the accompanying memorandum of law, and all other pleadings and proceedings herein,

Plaintiff, Todd C. Bank, will move this Court, on July 29, 2019, before William F. Kuntz, II, United

States District Judge, for an Order: (1) pursuant to Rule 55(b)(2) of the Federal Rules of Civil

Procedure and Rule 55.2(b) of the Local Rules of the Eastern District of New York, for a default

judgment against Defendant, Evan T. Sirlin; (2) granting Plaintiff permission to engage in class-

certification discovery pursuant to Rule 45 of the Federal Rules of Civil Procedure; and (3) granting

Plaintiff any additional relief that the Court deems just and proper.

Dated: July 9, 2019


                                                               s/ Todd C. Bank
                                                              TODD C. BANK,
                                                               ATTORNEY AT LAW, P.C.
                                                              Todd C. Bank
                                                              119-40 Union Turnpike
                                                              Fourth Floor
                                                              Kew Gardens, New York 11415
                                                              (718) 520-7125
                                                              By Todd C. Bank

                                                              Counsel to Plaintif
Case 1:18-cv-04536-WFK-JO Document 18 Filed 07/09/19 Page 2 of 24 PageID #: 64


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

                                                                 1:18-cv-04536-WFK-JO
 TODD C. BANK, Individually and on Behalf of
 All Others Similarly Situated,

                                                 Plaintiff,

                         -against-

 EVAN T. SIRLIN,

                                                 Defendant.


                             DECLARATION OF TODD C. BANK

       1.      I am the plaintiff in the above-captioned matter.

       2.      I submit this declaration in support of my motion for an Order: (1) pursuant to Rule

55(b)(2) of the Federal Rules of Civil Procedure and Rule 55.2(b) of the Local Rules of the Eastern

District of New York, for a default judgment against Defendant, Evan T. Sirlin; (2) granting Plaintiff

permission to engage in class-certification discovery pursuant to Rule 45 of the Federal Rules of

Civil Procedure; and (3) granting Plaintiff any additional relief that the Court deems just and proper.

       2.      Annexed hereto as Exhibits “A,” “B,” “C,” and “D,” respectively, are true and

accurate copies of the following: the Clerk’s certificate of default; a copy of the claims, to which no

response has been made; a proposed form of default judgment; and a copy of proof of service of the

Summons and Complaint, which states that an inquiry of whether Defendant, Evan T. Sirlin, was

an active military member generated a negative response.

       3.      Defendant, Evan T. Sirlin, is neither an infant nor an incompetent person.

       Pursuant to 28 U.S.C. Section 1746, I declare under penalty of perjury that the foregoing is

true and correct.

                                                                 s/ Todd C Bank
                                                               Todd C. Bank
                                                               Executed on July 9, 2019
Case 1:18-cv-04536-WFK-JO Document 18 Filed 07/09/19 Page 3 of 24 PageID #: 65




                          EXHIBIT “A”
Case
Case1:18-cv-04536-WFK-JO
     1:18-cv-04536-WFK-JO Document
                          Document18
                                   12 Filed
                                      Filed07/09/19
                                            09/28/18 Page
                                                     Page41of
                                                            of24
                                                               1 PageID
                                                                 PageID#:
                                                                        #:37
                                                                          66



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
TODD C. BANK, Individually                                            18-cv-04536-WFK-JO
and on Behalf of All Others
Similarly Situated,                                                   CERTIFICATE OF DEFAULT
                           Plaintiff,

        - against –

EVAN T. SIRLIN,

                          Defendant.
----------------------------------------------------------X

        I, Douglas C. Palmer, Clerk of the Court of the United States District Court for the

Eastern District of New York, do hereby certify that Defendant Evan T. Sirlin have

not filed any answer or otherwise moved with respect to the Complaint herein. The

default of Defendant Evan T. Sirlin is hereby noted pursuant to Rule 55(a) of the Federal

Rules of Civil Procedure.

Dated: Brooklyn, New York                                     Douglas C. Palmer, Clerk of the Court
       September 28, 2018

                                                              By:_Jalitza Poveda______________
                                                                         Deputy Clerk
Case 1:18-cv-04536-WFK-JO Document 18 Filed 07/09/19 Page 5 of 24 PageID #: 67




                          EXHIBIT “B”
Case
 Case1:18-cv-04536-WFK-JO
      1:18-cv-04536-WFK-JO Document
                            Document18
                                     8 Filed 08/24/18
                                             07/09/19 Page 1
                                                           6 of 9
                                                                24PageID
                                                                   PageID#:#:23
                                                                              68



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

 TODD C. BANK, Individually and on Behalf of
 All Others Similarly Situated,

                                                Plaintiff,

                        -against-

 EVAN T. SIRLIN,

                                                Defendant.


                             CLASS-ACTION COMPLAINT

                                        INTRODUCTION

       1.      This action arises under a federal statute and a New York statute: respectively, the

Telephone Consumer Protection Act, 47 U.S.C. Section 227 (“TCPA”), and New York General

Business Law (“GBL”) Section 399-p.

       2.      Plaintiff brings this action individually and as a class action on behalf of all persons

to whose residential or cellular telephone number one or more telephone calls, described below,

were placed (the “Federal Class”) during the period beginning four years prior to the commencement

of this action until the date of such commencement (the “Federal Class Period”).

       3.      Plaintiff also brings this action individually and as a class action on behalf of all

persons to whose New York telephone numbers one or more telephone calls, described below, were

placed, such telephone numbers being those with an area code of 212, 315, 347, 516, 518, 585, 607,

632, 656, 716, 718, 845, 914, 917, or 929 (the “New York Class”), during the period beginning three

years prior to the commencement of this action until the date of such commencement (the “New

York Class Period”).




                                                  1
Case
 Case1:18-cv-04536-WFK-JO
      1:18-cv-04536-WFK-JO Document
                            Document18
                                     8 Filed 08/24/18
                                             07/09/19 Page 2
                                                           7 of 9
                                                                24PageID
                                                                   PageID#:#:24
                                                                              69



          4.    Plaintiff seeks, individually and on behalf of the other Federal Class Members,

statutory damages, injunctive relief, and costs.

          5.    Plaintiff seeks, individually and on behalf of the other New York Class Members,

statutory damages, injunctive relief, legal fees, and costs.

          6.    The term “person,” as used in this Complaint, incorporates the definition of “person”

provided in 1 U.S.C. Section 1.

                                  JURISDICTION AND VENUE

          7.    This Court has jurisdiction over Plaintiff’s federal-law claims under 28 U.S.C.

Section 1331, and has jurisdiction over Plaintiff’s state-law claims under 28 U.S.C. Section 1367(a).

          8.    Venue is proper in this District pursuant to 28 U.S.C. Section 1391(b)(2).

                                             PARTIES

          9.    Plaintiff, Todd C. Bank (“Bank”), is a resident of the Eastern District of New York.

          10.   Defendant, Evan T. Sirlin (“Sirlin”), is an individual who resides at 1344 Huckleberry

Lane, Hewlett, New York 11557.

                                              FACTS

          11.   On June 12, 2018, Bank received, on his residential telephone line, a telephone call

(the “First Call”) whose Caller Identification (“Caller ID”) information included a telephone number

(the “First Caller ID Number”).

          12.   The First Caller ID Number was not the actual number from which the First Call was

placed.

          13.   The First Caller ID Number contained the same area code and the same three-digit

prefix as the telephone number to which the First Call was placed.

          14.   The use, by telemarketers, of a fake Caller ID that makes a call appear to be from a

nearby location is known as “neighborhood spoofing.”

                                                   2
Case
 Case1:18-cv-04536-WFK-JO
      1:18-cv-04536-WFK-JO Document
                            Document18
                                     8 Filed 08/24/18
                                             07/09/19 Page 3
                                                           8 of 9
                                                                24PageID
                                                                   PageID#:#:25
                                                                              70



       15.     The use of the First Caller ID Number constituted neighborhood spoofing.

       16.     Upon the answering of the First Call, a message was played by an artificial or pre-

recorded voice (“a Pre-Recorded Message”) that stated that the call was from “the National Hearing

Center.”

       17.     On June 20, 2018, Bank received, on his residential telephone line, a telephone call

(the “Second Call”) whose Caller ID information included a telephone number (the “Second Caller

ID Number”).

       18.     The Second Caller ID Number was not the actual number from which the Second Call

was placed.

       19.     The Second Caller ID Number contained the same area code and the same three-digit

prefix as the telephone number to which the Second Call was placed.

       20.     The use of the Second Caller ID Number constituted neighborhood spoofing.

       21.     Upon the answering of the Second Call, a Pre-Recorded Message stated that the call

was from “the National Hearing Center.”

       22.     Sirlin has, at all relevant times, done business as the National Hearing Center.

       23.     Sirlin hired one or more third parties to place thousands of telephone calls that

included, and that were materially similar in substance and methodology to, the First Call and the

Second Call.

       24.     On June 22, 2018, Bank received, on his residential telephone line, a telephone call

(the “Third Call”) whose Caller ID information included a telephone number (the “Third Caller ID

Number”).

       25.     The Third Caller ID Number was not the actual number from which the Third Call

was placed.




                                                 3
Case
 Case1:18-cv-04536-WFK-JO
      1:18-cv-04536-WFK-JO Document
                            Document18
                                     8 Filed 08/24/18
                                             07/09/19 Page 4
                                                           9 of 9
                                                                24PageID
                                                                   PageID#:#:26
                                                                              71



       26.     The Third Caller ID Number contained the same area code and the same three-digit

prefix as the telephone number to which the Third Call was placed.

       27.     The use of the Third Caller ID Number constituted neighborhood spoofing.

       28.     Upon the answering of the Third Call, a Pre-Recorded Message was followed by the

playing of a second Pre-Recorded Message that stated that the call was from “Medical Alarms.”

       29.     Sirlin has, at all relevant times, done business as “Medical Alarms.”

       30.     Sirlin hired one or more third parties to place thousands of telephone calls that

included, and that were materially similar in substance and methodology to, the Third Call.

       31.     The First Call, the Second Call, the Third Call (“Bank’s Calls”), and the telephone

that were materially similar in substance and methodology to Bank’s Calls (collectively, as the

“Mass Telemarketing Calls”) were made with equipment that was capable of storing telephone

numbers to be called and that was used, either alone or in conjunction with other equipment, to

disseminate a pre-recorded message to the telephone numbers that were called without the use of

an operator.

       32.     The Pre-Recorded Messages of the Mass Telemarketing Calls did not state, at their

beginning, the full name of the person on whose behalf the calls were placed.

       33.     The Pre-Recorded Messages of the Mass Telemarketing Calls did not state the

address of the person on whose behalf the calls were placed.

       34.     The Pre-Recorded Messages of the Mass Telemarketing Calls did not state the

telephone number of the person on whose behalf the calls were placed.

       35.     The Mass Telemarketing Calls were made without the prior express written consent

of any person who had the legal right to provide such consent.




                                                4
Case
 Case1:18-cv-04536-WFK-JO
       1:18-cv-04536-WFK-JODocument
                            Document188 Filed
                                        Filed07/09/19
                                              08/24/18 Page
                                                       Page10
                                                            5 of
                                                              of924
                                                                  PageID
                                                                    PageID
                                                                         #:#:
                                                                           2772



                                         APPLICABLE LAW

 A.      Telephone Consumer Protection Act, 47 U.S.C. 227 (“TCPA”)

         36.     With respect to residential telephone lines, the TCPA states that it is “unlawful . . .

 to initiate any telephone call to any residential telephone line using an artificial or prerecorded voice

 to deliver a message without the prior express consent of the called party.” 47 U.S.C. § 227(b)(1)(B).

         37.     With respect to telephone numbers assigned to a cellular telephone service, the TCPA

 states that it is “unlawful for any person . . . to make any call (other than a call made for emergency

 purposes or made with the prior express consent of the called party) using any automatic telephone

 dialing system or an artificial or prerecorded voice . . . to any telephone number assigned to a . . .

 cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii).

         38.     Recipients of calls made in violation of 47 U.S.C. Section 227(b)(1) may bring an

 action to recover, for each violation, the greater of the monetary loss caused by the violation or

 $500. See 47 U.S.C. Section 227(b)(3). If the court finds that a defendant willfully or knowingly

 violated Section 227(b), the court may increase the award by up to $1,000 per violation. See id.

 B.      New York General Business Law Section 399-p

         39.     New York General Business Law Section 399-p(3)(a) states that, “[w]henever

 telephone calls are placed through the use of an automatic dialing-announcing device, such device

 shall do all of the following: state at the beginning of the call the nature of the call and the name of

 the person or on whose behalf the message is being transmitted and at the end of such message the

 address, and telephone number of the person on whose behalf the message is transmitted, provided

 such disclosures are not otherwise prohibited or restricted by any federal, state or local law.”

         40.     Persons whose rights under GBL Section 399-p are violated are entitled, pursuant to

 GBL Section 399-p(9), to the greater of actual damages or $50 per violation, injunctive relief, and

 reasonable legal fees; and, in the event that a violation was committed willfully or knowingly, three

 times their actual damages, in a total amount of up to $1,000.

                                                    5
Case
 Case1:18-cv-04536-WFK-JO
       1:18-cv-04536-WFK-JODocument
                            Document188 Filed
                                        Filed07/09/19
                                              08/24/18 Page
                                                       Page11
                                                            6 of
                                                              of924
                                                                  PageID
                                                                    PageID
                                                                         #:#:
                                                                           2873



                                  FIRST CAUSE OF ACTION

        41.     Plaintiff repeats and re-alleges, and incorporates herein, each and every allegation

 contained in paragraphs “1” through “35” inclusive of this Complaint as if fully set forth herein.

        42.     The placement of the Mass Telemarketing Calls violated 47 U.S.C. Section 227(b)(1).

        43.     Bank and Members of the Federal Class are entitled to statutory damages of $500 per

 violation pursuant to 47 U.S.C. Section 227(b)(3)(B).

        44.     In the event that Defendant willfully or knowingly violated 47 U.S.C. Section

 227(b)(1), Bank and the other members of the Federal Class are entitled to up an additional $1,000

 per violation pursuant to 47 U.S.C. Sections 227(b)(3)(C).

        45.     Bank and the other Members of the Federal Class are entitled to an Order, pursuant

 to 47 U.S.C. Section 227(b)(3)(A), enjoining Defendant from violating 47 U.S.C. Section 227(b)(1).

                                 SECOND CAUSE OF ACTION

        46.     Bank repeats and re-alleges, and incorporates herein, each and every allegation

 contained in paragraphs “1” through “35” inclusive of this Complaint as if fully set forth herein.

        47.     The placement of the Mass Telemarketing Calls to New York Class Members

 violated GBL Section 399-p(3)(a).

        48.     Bank and the other Members of the New York Class are entitled to statutory damages

 of $50 pursuant to GBL Section 399-p(9).

        49.     Bank and the other Members of the New York Class are entitled to an Order,

 pursuant to GBL Section 399-p(9), enjoining Defendant from violating GBL Section 399-p(3)(a)

        50.     Bank and the other Members of the New York Class are entitled to reasonable legal

 fees pursuant to GBL Section 399-p(9).




                                                  6
Case
 Case1:18-cv-04536-WFK-JO
       1:18-cv-04536-WFK-JODocument
                            Document188 Filed
                                        Filed07/09/19
                                              08/24/18 Page
                                                       Page12
                                                            7 of
                                                              of924
                                                                  PageID
                                                                    PageID
                                                                         #:#:
                                                                           2974



                                      CLASS ALLEGATIONS

         51.     Bank brings this action as a Class Action pursuant to Federal Rules of Civil

 Procedure 23(a) and 23(b)(3) on behalf of all persons to whose residential or cellular telephone one

 or more Mass Telemarketing Calls were made during the Federal Class Period.

         52.     Bank brings this action as a Class Action pursuant to Federal Rules of Civil

 Procedure 23(a) and 23(b)(3) on behalf of all persons to whose residential or cellular telephone one

 or more Mass Telemarketing Calls were made during the New York Class Period.

         53.     Bank believes that there are thousands of individuals whose claims are similar to

 Bank’s claims, and, furthermore, that Bank’s claims are typical of the claims of absent Class

 Members. Members of each Class have sustained damages arising out of Defendant’s wrongful

 conduct in the same manner in which Bank has sustained damages arising out of Defendant’s

 unlawful conduct.

         54.     Bank will fairly and adequately protect the interests of each Class. Bank has no

 interests that are antagonistic to, or in conflict with, the Members of the Classes. Indeed, Bank’s

 interests are, for purposes of this litigation, coincident with the interests of the other Class Members.

         55.     A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy. Because each of the Classes are so numerous that joinder of all

 Members is impracticable, and because the damages suffered by most of the individual Members

 of the Classes are too small to render prosecution of the claims asserted herein economically feasible

 on an individual basis, the expense and burden of individual litigation makes it impractical for

 Members of the Classes to adequately address the wrongs complained of herein. Bank knows of no

 impediments to the effective management of this action as a class action.

         56.     Common questions of law and fact predominate over questions that affect only

 individual Federal Class Members. Among those questions are:


                                                    7
Case
 Case1:18-cv-04536-WFK-JO
       1:18-cv-04536-WFK-JODocument
                            Document188 Filed
                                        Filed07/09/19
                                              08/24/18 Page
                                                       Page13
                                                            8 of
                                                              of924
                                                                  PageID
                                                                    PageID
                                                                         #:#:
                                                                           3075



       (i)     whether Sirlin hired one or more third parties to make telephone calls that violated
               Section 227(b)(1) of the TCPA;

       (ii)    whether Defendant willfully or knowingly violated Section 227(b)(1) of the TCPA;

       (iii)   whether the Members of the Federal Class are entitled to damages as a result of
               Defendant’s violations of Section 227(b)(1) of the TCPA, and, if so, how much; and

       (iv)    whether the Members of the Federal Class are entitled to injunctive relief as a result
               of Defendant’s violations of Section 227(b)(1) of the TCPA.

       57.     Common questions of law and fact predominate over questions that affect only

 individual New York Class Members. Among those questions are:

       (i)     whether telephone calls were made to residential or cellular telephone lines by, on
               behalf of, at the direction of, with the approval of, or with the authorization of
               Defendant using equipment that was capable of storing telephone numbers to be
               called and that was used, either alone or in conjunction with other equipment, to
               disseminate a pre-recorded message to the telephone numbers that were called
               without the use of an operator, wherein the telephone number to which the such calls
               were made was a New York telephone number, that is, a telephone number having
               an area code of 212, 315, 347, 516, 518, 585, 607, 632, 656, 716, 718, 845, 914, 917,
               or 929

       (ii)    whether Defendant violated GBL Section 399-p(3)(a);

       (iii)   whether the Members of the New York Class are entitled to damages as a result of
               Defendant’s violations of GBL Section 399-p(3)(a);

       (iv)    whether the Members of the New York Class are entitled to injunctive relief as a
               result of Defendant’s violations of GBL Section 399-p(3)(a); and

       (v)     whether the Members of the New York Class are entitled to reasonable legal fees as
               a result of Defendant’s violations of GBL Section 399-p(3)(a).

                                                                         [continued on next page]




                                                 8
Case
 Case1:18-cv-04536-WFK-JO
       1:18-cv-04536-WFK-JODocument
                            Document188 Filed
                                        Filed07/09/19
                                              08/24/18 Page
                                                       Page14
                                                            9 of
                                                              of924
                                                                  PageID
                                                                    PageID
                                                                         #:#:
                                                                           3176


                                      PRAYERS FOR RELIEF

         WHEREFORE, Plaintiff demands judgment against Defendant as follows:

         (a)    Pursuant to 47 U.S.C. Section 227(b)(3)(B), statutory damages of $500 per violation

 of 47 U.S.C. Section 227(b)(1) for Plaintiff and the other Members of the Federal Class;

         (b)     Pursuant to 47 U.S.C. Section 227(b)(3)(C), up to $1,000 of statutory damages for

 Plaintiff and the other Members of the Federal Class, in addition to the statutory damages prayed

 for in the aforementioned paragraph, if the Court finds that Defendant knowingly or willfully

 violated 47 U.S.C. Section 227(b)(1);

         (c)    Pursuant to 47 U.S.C. Section 227(b)(3)(A), an order enjoining Defendant from

 violating 47 U.S.C. Section 227(b)(1);

         (d)    Pursuant to New York General Business Law Section 399-p(9), damages of $50 per

 violation of New York General Business Law Section 399-p(3)(a) for Plaintiff and the other

 Members of the New York Class;

         (e)     Pursuant to New York General Business Law Section 399-p(9), an order enjoining

 Defendant from violating New York General Business Law Section 399-p(3)(a); and

         (f)     An award, to Plaintiff and the other Members of each Class, of the costs and

 disbursements of this action, and reasonable legal fees, and such other and further relief as this Court

 deems just and proper.

 Dated: August 24, 2018
                                                                 Respectfully submitted,

                                                                  s/ Todd C. Bank
                                                                 TODD C. BANK
                                                                  ATTORNEY AT LAW, P.C.
                                                                 Todd C. Bank
                                                                 119-40 Union Turnpike
                                                                 Fourth Floor
                                                                 Kew Gardens, New York 11415
                                                                 (718) 520-7125
                                                                 By Todd C. Bank

                                                                 Counsel to Plaintiff

                                                    9
Case 1:18-cv-04536-WFK-JO Document 18 Filed 07/09/19 Page 15 of 24 PageID #: 77




                           EXHIBIT “C”
Case 1:18-cv-04536-WFK-JO Document 18 Filed 07/09/19 Page 16 of 24 PageID #: 78



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK

                                                                    1:18-cv-04536-WFK-JO
  TODD C. BANK, Individually and on Behalf of
  All Others Similarly Situated
                                                                    JUDGMENT
                                                   Plaintiff,

                          -against-

  EVAN T. SIRLIN,

                                                   Defendant.



         ORDERED and ADJUDGED that judgment is hereby entered in favor of Plaintiff, Todd

 C. Bank, and against Defendant, Evan T. Sirlin, in the total sum of $4,650.00, with recoverable costs

 that accrued up to the date of judgment; and that it is further,

         ORDERED, ADJUDGED and DECREED that Defendant, Evan T. Sirlin, is enjoined from

 violating the rights of Plaintiff, Todd C. Bank, under the Telephone Consumer Protection Act, 47

 U.S.C. § 227, and New York General Business Law § 399-p(3)(a); and that it is further,

         ORDERED that Plaintiff, Todd C. Bank, is entitled to recover from Defendant, Evan T.

 Sirlin, pre-judgment interest at the rate of ___ percent, plus post-judgment interest at the rate of 0.69

 percent per annum.

 Dated: Brooklyn, New York                                               Douglas C. Palmer
        July ___, 2019                                                   Clerk of Court


                                                                 by: __________________________
                                                                        Deputy Clerk
Case 1:18-cv-04536-WFK-JO Document 18 Filed 07/09/19 Page 17 of 24 PageID #: 79




                           EXHIBIT “D”
         Case
          Case
US DISTRICT   1:18-cv-04536-WFK-JO
               1:18-cv-04536-WFK-JO
            COURT EASTERN DISTRICT OFDocument
                                      Document18
                                     NY        10                                       Filed
                                                                                         Filed07/09/19
                                                                                               08/28/18 Page
                                                                                                         Page18
                                                                                                              1 of 24
                                                                                                                   1 PageID
                                                                                                                      PageID#:#:33
                                                                                                                                 80

         TODD C BANK , individually
                       ' " '        and on be 11 a 1r 0 r a 1 I others similarly
                                                                        " " situated
                                                                                 '                                N
                                                                                                                  COURT DATE& “MEAT
                                  '. _                 .                                                          INDEX 11; 1:12 CV-04536-WFK-JO
                                              _                                                       -           1)/ma FILED: 08/24/2018

                                         EVAN T SIRLIN                                                                              '1‘o1)o c BANK, ATTORNEY AT LAW
                                                                                                                                     1 1940 UNION TPKE 4'r11 Fl.
                                                                                                                                   ‘ KEW GARDENS, NEW YORK 11415
                                                                                          Defendant                          _.      _

CLIENT’S FILE NO.: -                                                                                                 AFFIDAVIT OF SUITABLE SERVICE
STATE OF NEW YORK: COUNTY OF QUEENS ss:                                                                                                        I

MITCHELL TROSTERMAN , being duly swom deposes and says deponent is not a party to this action and is over the age of eighteen years
and resides in the state of New York.

That on 08/27/2018 at 3:46 PM at I344 HUCKLEBERRY LANE, HEWLETT, NY lI557 deponent served the within SUMMONS IN A
CIVIL ACTION, CLASS ACTION COMPLAINT on EVAN T SIRLIN therein named

Aﬁer your deponent was unable with due diligence to serve the recipient by personal delivery, service was made by delivering a true copy
thereof to and leaving with JOCELYN P. HOUSEKEEPER a person of suitable age and discretion at I344 HUCKLEBERRY LANE,
HEWLETT, NY 11557 said premises being the recipient’s actual place of abode within the State of New York.

Deponent completed service by depositing a copy of the SUMMONS IN A CIVIL ACTION, CLASS ACTION COMPLAINT on 08/28/2018
in a postpaid, properly addressed envelope by ﬁrst class mail, bearing the legend Personal & Conﬁdential and not indicating legal action, in
an official depository under the exclusive care and custody of the United States Post Office in the State of New York.
Mailing was made to 1344 HUCKLEBERRY LANE, HEWLETT, NY lI557
Deponent previously attempted to serve the above named individual on


Said documents were confonned with index number and date of ﬁling endorsed thereon.

A description of the person served on behalf of the defendant is as follows:
Approx Age: 36 - 50 Yrs., Approx Weight: 13 l-I60 Lbs., Approx Height: 5' 4" - 5' 8", Sex: Male, Approx Skin: White, Approx Hair:
Black

Other:

Deponent spoke to JOCELYN P.
Inquired as to the EVAN T SlRLINs place of residence and received a positive reply and conﬁnned the above address of EVAN T SIRLIN
and asked whether EVAN T SIRLIN was in active military service of the United States or the State of New York in any capacity, or is a
dependant of anyone in the military and received a negative reply and that the EVAN T SIRLIN always wore civilian clothes and no military
uniform. The source of my information and the grounds of my belief are the conversations and observations above narrated. Upon
information and belief I aver that the EVAN T SIRLIN is not in the military service of New York State or of the United States as that the term
is deﬁned in either the State or in Federal statutes.




Sworn to before me on 08/28/2 I8                           _                           E                                 .
DEBRAASCOTT 01sc6137374                                                                ___.               '        ' _                                 .
Notary Public State of NEW YORK                                                        E
QUEENS_C“ounty, Commission Expires 1 1/21/21                                                                  _                   MITCHELL TROSTERMAN
                               SUPREME Jumcml. SER1/lcz;s', I/vc. 37! MERRICK R040 - R0c11'vu./.2 CENTRE, IV. I6 I15 70 LI(.‘// 10923 73
Case 1:18-cv-04536-WFK-JO Document 18 Filed 07/09/19 Page 19 of 24 PageID #: 81



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

                                                        1:18-cv-04536-WFK-JO
  TODD C. BANK, Individually and on Behalf of
  All Others Similarly Situated

                                          Plaintiff,

                      -against-

  EVAN T. SIRLIN,

                                          Defendant.




            PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
          MOTION FOR A DEFAULT JUDGMENT AND FOR PERMISSION
             TO ENGAGE IN CLASS-CERTIFICATION DISCOVERY




                                                       TODD C. BANK,
                                                        ATTORNEY AT LAW, P.C.
                                                       Todd C. Bank
                                                       119-40 Union Turnpike
                                                       Fourth Floor
                                                       Kew Gardens, New York 11415
                                                       (718) 520-7125
                                                       By Todd C. Bank

                                                       Counsel to Plaintiff
Case 1:18-cv-04536-WFK-JO Document 18 Filed 07/09/19 Page 20 of 24 PageID #: 82



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK

                                                                  1:18-cv-04536-WFK-JO
  TODD C. BANK, Individually and on Behalf of
  All Others Similarly Situated

                                                  Plaintiff,

                          -against-

  EVAN T. SIRLIN,

                                                  Defendant.



                                          INTRODUCTION

         Plaintiff, Todd C. Bank (“Bank”), submits this memorandum of law in support of Bank’s

 motion for an Order: (1) pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure and Rule

 55.2(b) of the Local Rules of the Eastern District of New York, for a default judgment against

 Defendant, Evan T. Sirlin. (“Sirlin”); (2) granting Bank permission to engage in class-certification

 discovery pursuant to Rule 45 of the Federal Rules of Civil Procedure; and (3) granting Bank any

 additional relief that the Court deems just and proper.

                       FACTUAL AND PROCEDURAL BACKGROUND

         This putative class action, which was commenced on August 10, 2018, arose under the

 Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”); specifically, Section 227(b)(1)(B),

 which makes it “unlawful . . . to initiate any telephone call to any residential telephone line using an

 artificial or prerecorded voice to deliver a message without the prior express consent of the called

 party,” 47 U.S.C. § 227(b)(1)(B), and Section 227(b)(1)(A)(iii) of the TCPA, which makes it

 “unlawful for any person . . . to make any call (other than a call . . . made with the prior express

 consent of the called party) using any automatic telephone dialing system or an artificial or


                                                    1
Case 1:18-cv-04536-WFK-JO Document 18 Filed 07/09/19 Page 21 of 24 PageID #: 83



 prerecorded voice . . . to any . . . cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii). Bank has

 also asserted claims, with respect to telephone calls made to New York State telephone numbers,

 under New York General Business Law (“GBL”) Section 399-p(3)(a), which states that, “[w]henever

 telephone calls are placed through the use of an automatic dialing-announcing device, such device

 shall do all of the following: state at the beginning of the call the nature of the call and the name of

 the person or on whose behalf the message is being transmitted and at the end of such message the

 address, and telephone number of the person on whose behalf the message is transmitted, provided

 such disclosures are not otherwise prohibited or restricted by any federal, state or local law.” GBL

 § 399-p(3)(a).

         Bank is seeking, individually and on behalf of the other class members, statutory damages

 and injunctive relief. See Compl., Dkt. No. 1, ¶¶ 4,5, and Prayer for Relief.

         On September 28, 2018, the Clerk issued a Certificate of Default against Sirlin.

                                             ARGUMENT

                                                POINT I

                         PLAINTIFF SHOULD BE PERMITTED TO
                      CONDUCT CLASS-CERTIFICATION DISCOVERY

         With respect to Bank’s individual claims:

                         “‘[W]hile a party’s default is deemed to constitute a
                  concession of all well pleaded allegations of liability, it is not
                  considered an admission of damages.’” Bricklayers & Allied
                  Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton
                  Masonry & Const., LLC, 779 F.3d 182, 189 (2d Cir. 2015) (quoting
                  Cement & Concrete Workers Dist. Council Welfare Fund v. Metro
                  Found. Contractors, Inc., 699 F.3d 230, 234 (2d Cir. 2012)). The
                  Court must conduct an inquiry to “ascertain the amount of damages
                  with reasonable certainty.” Credit Lyonnais Sec., Inc. v. Alcantara,
                  183 F.3d 151, 155 (2d Cir. 1999) (citing Transatlantic Marine Claims
                  Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir.
                  1997)). “There must be an evidentiary basis for the damages sought
                  by plaintiff, and a district court may determine there is sufficient

                                                    2
Case 1:18-cv-04536-WFK-JO Document 18 Filed 07/09/19 Page 22 of 24 PageID #: 84



                evidence either based upon evidence presented at a hearing or upon
                a review of detailed affidavits and documentary evidence.” Cement
                & Concrete Workers Dist. Council Welfare Fund, 699 F.3d at 234.
                District courts may hold an inquest by affidavit without a hearing so
                long as the court has “ensured that there was a basis for the damages
                specified in the default judgment.” Transatlantic Marine, 109 F.3d at
                111.

 Flanagan v. KND Constr, Corp., No. 12-cv-5584, 2015 WL 7737497, *2 (E.D.N.Y. Nov. 30, 2015).

        With respect to Bank’s class allegations, however, “‘[the] general principle that factual

 allegations in the complaint are deemed admitted by the defendant upon default . . . does not solve

 the class-certification issue[,] [as] Rule 23(c) imposes an independent duty on the district court to

 determine by order that the requirements of Rule 23(a) are met regardless of the defendant’s

 admissions.’” Mihelis v. Network Commercial Service, Inc., No. 11-cv-2215, 2014 WL 4828875,

 *4 (E.D.N.Y. Aug. 8, 2014), quoting Davis v. Hutchins, 321 F.3d 641, 648-649 (7th Cir. 2003).

 Accordingly, Bank should be permitted to engage in class-certification discovery, as was permitted

 in Telford. See id. at *4; see also Williams v. Goldman & Steinberg, Inc., No. 03-cv-2132, 2006 WL

 2053715, at *10 (E.D.N.Y. July 21, 2006) (Report and Recommendation), adopted, see id. at *1

 (“since the defendant’s default has deprived [the] plaintiff of an opportunity to conduct discovery,

 I recommend that, should the Court find [the] defendant liable for [the plaintiff’s individual claims],

 [the] plaintiff be granted an opportunity to conduct discovery . . . on the questions of the class and

 damages . . . . Any discovery should be conducted pursuant to the requirements of Rule 45 rather

 than Rule 26.”); DeNicola v. Asset Recovery Solutions, LLC, No. 11-cv-1192, 2011 WL 2133811,

 *2 (E.D.N.Y. May 20, 2011) (casting doubt on whether “class discovery prior to moving for default

 judgment,” but finding that “the Court nevertheless concludes that the] [p]aintiff has made a

 colorable argument in favor of permitting such discovery to proceed.”).

        As observed in Leider v. Ralfe, No. 01-cv-3137, 2003 WL 24571746, *8 (S.D.N.Y. Mar. 4,


                                                   3
Case 1:18-cv-04536-WFK-JO Document 18 Filed 07/09/19 Page 23 of 24 PageID #: 85



 2003): “[j]udges in this District and elsewhere have considered certifying a class despite a

 defendant’s failure to appear. . . . Indeed, any other conclusion might give defendants an incentive

 to default in situations where class certification seems likely.”

                                           CONCLUSION

        Bank respectfully requests that this Court issue an Order: (1) pursuant to Rule 55(b)(2) of the

 Federal Rules of Civil Procedure and Rule 55.2(b) of the Local Rules of the Eastern District of New

 York, for a default judgment against Sirlin; (2) granting Bank permission to engage in class-

 certification discovery pursuant to Rule 45 of the Federal Rules of Civil Procedure; and (3) granting

 Bank any additional relief that the Court deems just and proper.

 Dated: July 9, 2019


                                                                   s/ Todd C. Bank
                                                                TODD C. BANK,
                                                                 ATTORNEY AT LAW, P.C.
                                                                Todd C. Bank
                                                                119-40 Union Turnpike
                                                                Fourth Floor
                                                                Kew Gardens, New York 11415
                                                                (718) 520-7125
                                                                By Todd C. Bank

                                                                Counsel to Plaintiff
Case 1:18-cv-04536-WFK-JO Document 18 Filed 07/09/19 Page 24 of 24 PageID #: 86



                                   CERTIFICATE OF SERVICE

         I hereby certify that on July 9, 2019, a true and accurate copy of the foregoing via the Court’s
 electronic-filing (ECF) system was sent to all parties by operation of the Court’s ECF system and
 has been mailed to those parties, if any, by First Class mail of the United States Postal Service who
 are not served via the Court’s ECF system; namely:

 Evan T. Sirlin
 1344 Huckleberry Lane
 Hewlett, NY 11557

 Dated: July 9, 2019
                                                                   s/ Todd C. Bank
                                                                 Todd C. Bank
